     Case: 1:20-cv-01143 Document #: 54 Filed: 02/02/21 Page 1 of 1 PageID #:176

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Nora Hruska
                                             Plaintiff,
v.                                                          Case No.: 1:20−cv−01143
                                                            Honorable Jorge L. Alonso
Power Home Remodeling Group, LLC
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 2, 2021:


        MINUTE entry before the Honorable Jorge L. Alonso: A stipulation to dismiss has
been filed. Status hearing previously set for 2/4/21 is stricken. Civil case terminated.
Notice mailed by Judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
